Citation Nr: 1232957	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  08-12 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for ventricular ectopy, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2008, the Veteran testified during a hearing before a Decision Review Officer at the RO.  In June 2010, the Veteran and his spouse testified by videoconference before the undersigned Veterans Law Judge.  Copies of both transcripts are of record.

In September 2010, the claim on appeal was remanded by the Board for further development.  In October 2011, the Board denied the Veteran's claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), who issued a Joint Motion for Remand, vacating the October 2011 Board decision and remanding the case to the Board for further development consistent with its directives.

A review of Virtual VA reveals no records relevant to this claim.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Joint Motion, and further review of the claims file, the Board finds that further action in this appeal is warranted.

In December 2010, the Veteran last underwent VA examination.  The VA examiner did not have the claims file in her possession when she found that the Veteran had no evidence of ventricular ectopy or arrhythmia.  She also found no evidence of heart rhythm disturbance.  After receiving the claims file for review, she provided an addendum opinion in February 2011 where she found no relationship between the Veteran's service-connected diabetes mellitus and his hypertension.  She made no further comment regarding his ventricular ectopy or arrhythmia.

On review of the claims file, the Board finds that treatment records reveal a history of arrhythmia and ventricular ectopy.  As the VA examiner did not discuss this relevant history, the Board finds that the Veteran's VA examination was inadequate for entering a final decision.  West v. Brown, 7 Vet. App. 70, 77-78 (1994) (an examination that relies upon an inaccurate history is inadequate for rating purposes).  Another examination is indicated.

The claims file is also missing private records.  The record reflects that the Veteran receives treatment from Dr. Wyne for cardiologic difficulties, and Dr. Wyne has provided him with prescriptions to control a cardiac arrhythmia.  As such, these private records should be obtained.

While on remand, ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Salem, Virginia VA Medical Center all outstanding pertinent records of evaluation and/or treatment of the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should specifically request that the Veteran submit private treatment records from Dr. Wyne, or provide written authorization for VA to obtain all such records.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination to determine the etiology of his ventricular ectopy.

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should clearly identify all current cardiovascular disability/ies.  With respect to each diagnosed disability, the examiner should opine as to whether the disability is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability was incurred in or aggravated by the Veteran's military service.

Further, for each diagnosed disability, the examiner should opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability (a) was caused, or (b) is permanently aggravated by the Veteran's service-connected PTSD or diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310.

A complete rationale must be given for all opinions and conclusions.  If a determination cannot be made without resort to speculation, the examiner should so note, and explain why speculation is required.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate Supplemental Statement of the Case, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


